Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/01/2021, with respect to the rejections of claims 1, 2, 7-9, 14, and 15 under 35 U.S.C. 102(a)(1) and claims 3-6, and 10-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that the combination of Wang in view of Liu does not disclose or suggest: “wherein determining whether the current CU is coded as the triangle prediction mode according to the coded information comprises: in response to determining that all other merge related modes are signaled as disabled according to the coded information, inferring that the current CU is coded as the triangle prediction mode.”, as incorporated into the independent claims from cancelled claims 4 and 11.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly found prior art, Li, US 2020/0177873 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2020/0186799 A1, in view of Li, US 2020/0177873 A1.

Regarding claim 8, Wang discloses: an apparatus for video decoding, comprising:
a processor (See [0049]); and
a memory configured to store instructions executable by the processor (See [0218].);
wherein the processor, upon execution of the instructions, is configured to:
obtain video pictures, wherein the video pictures are partitioned into a plurality of coding units (CUs) (A Versatile Video Coding (VVC) standard, part of the disclosure Wang, builds on HEVC, and includes Coding Units (See [0053], [0056].)), at least one of which is further portioned into two prediction units (PUs) including at least one triangular shaped PU with a partitioning orientation ([0078] in Wang discloses that VVC includes a triangle mode, in which a rectangular CU is further split in one of two diagonal directions into two triangular PUs, as shown in figures 2A and 2B.) in one of:
from top-left comer to bottom-right comer (Figure 2A shows division of a CU into triangular Pus by a boundary from top-left to bottom-right corners of the CU.), and from top-right comer to bottom-left corner (Figure 2B shows division of a CU into triangular Pus by a boundary from top-right to bottom-left.);
construct a uni-prediction motion vector candidate list ([0130] discloses deriving a uni-prediction MV candidate list.);
determine whether a current CU is coded as triangle prediction mode according to coded information ([0206]);
obtain a partition orientation flag indicating the partitioning orientation (As disclosed in [0110], a video decoder 300 may determine partition direction for a received Coding Unit based on a 1-bit syntax element that is typically CABAC encoded.); and
obtain index values that indicate selected entries in the constructed uni-prediction motion vector candidate list (As further disclosed in [0111] discloses encoding motion information of each Prediction Unit by an integer-value index of the MV candidate set for that PU.).
Wang does not disclose: 
wherein determining whether the current CU is coded as the triangle prediction mode according to the coded information comprises: 
in response to determining that all other merge related modes are signaled as disabled according to the coded information, inferring that the current CU is coded as the triangle prediction mode.
However, inferring the enablement of triangular prediction for a current CU based on the signaled disablement of other merge modes is disclosed in analogous art by Li.  Li discloses in [0149]-[0151] a syntax design according to the invention.  From line 30 onward, this pseudocode shows that a condition for the enablement of triangle prediction mode is the signaled disablement of other prediction modes; “if(!MHintra_flag && !sub_block_merge_flag)” is code conditioning the triangular prediction mode use (See line 32: “if(triangle prediction unit mode conditions)”).  This line indicates that further unspecified conditions may be required for triangle prediction mode, however it is at least dependent on the MHintra_flag and sub_block_merge_flags’ being turned off in line 30.  This syntax finds support on page 8 in the provisional application 62/774,828.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the apparatus for triangular mode video coding and related signaling of Wang the feature, disclosed in Li, of inferring triangle prediction mode enablement based on the signaled disablement of sub block merge mode and a multi-hypothesis mode, in order to avoid ambiguity at a decoder regarding selected coding modes for a current block, while also reducing unnecessary coding overhead for the bitstream. 
Regarding claim 9, the combination of Wang in view of Li discloses the limitations of claim 8, upon which depends claim 9.  This combination, specifically Wang, further discloses: the apparatus of claim 8, wherein the uni-prediction motion vector candidate list comprises two to five uni-prediction motion vector candidates ([0117] discloses that the VVC triangle mode candidate list includes five uni-prediction motion vector candidates.).

Regarding claim 14, the combination of Wang in view of Li discloses the limitations of claim 8, upon which depends claim 14.  This combination, specifically Wang, further discloses: the apparatus of claim 8, wherein the processor is further configured to:
inter-predict each PU using its own uni-prediction motion vector and reference frame index (See figure 4, which as disclosed in [0092], shows a current CU 400 dividing into triangle PUs having respective motion vector MV1 and MV2 with respective indices.  See also [0145]).

Regarding claim 15, Wang discloses: a non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors (See [0049], “non-transitory computer-readable medium”), wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform operations comprising ([0049]: “…execute the instructions in hardware using one or more processors”):
obtaining video pictures, wherein the video pictures are partitioned into a plurality of coding units (CUs) (A Versatile Video Coding (VVC) standard, part of the disclosure Wang, builds on HEVC, and includes Coding Units (See [0053], [0056].)), at least one of which is further portioned into two prediction units (PUs) including at least one triangular shaped PU with a partitioning orientation ([0078] in Wang discloses that VVC includes a triangle mode, in which a rectangular CU is further split in  in one of: from top-left comer to bottom-right comer (Figure 2A shows division of a CU into triangular Pus by a boundary from top-left to bottom-right corners of the CU.), and from top-right comer to bottom-left corner (Figure 2B shows division of a CU into triangular Pus by a boundary from top-right to bottom-left.);
constructing a uni-prediction motion vector candidate list ([0130] discloses deriving a uni-prediction MV candidate list.);
determining whether a current CU is coded as triangle prediction mode according to coded information ([0206]);
obtaining a partition orientation flag indicating the partitioning orientation (As disclosed in [0110], a video decoder 300 may determine partition direction for a received Coding Unit based on a 1-bit syntax element that is typically CABAC encoded.); and
obtaining index values that indicate selected entries in the constructed uni-prediction motion vector candidate list (As further disclosed in [0111] discloses encoding motion information of each Prediction Unit by an integer-value index of the MV candidate set for that PU.).
Wang does not disclose: 
wherein determining whether the current CU is coded as the triangle prediction mode according to the coded information comprises: 
in response to determining that all other merge related modes are signaled as disabled according to the coded information, inferring that the current CU is coded as the triangle prediction mode.
However, inferring the enablement of triangular prediction for a current CU based on the signaled disablement of other merge modes is disclosed in analogous art by Li.  Li discloses in [0149]-[0151] a syntax design according to the invention.  From line 30 onward, this pseudocode shows that a 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the apparatus for triangular mode video coding and related signaling of Wang the feature, disclosed in Li, of inferring triangle prediction mode enablement based on the signaled disablement of sub block merge mode and a multi-hypothesis mode, in order to avoid ambiguity at a decoder regarding selected coding modes for a current block, while also reducing unnecessary coding overhead for the bitstream. 

Method claims 1, 2, and 7 are drawn to the method of using the corresponding apparatus claimed in claims 8, 9, and 14, respectively.  Therefore method claims 1, 2, and 7 respectively correspond to apparatus claims 8, 9, and 14, and are rejected for the same reasons of obviousness as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Li, in further view of Joshi, US 2015/0341655 A1.

Regarding claim 10, the combination of Wang in view of Li discloses the limitations of claim 8, upon which depends claim 10.  This combination not disclose: the apparatus of claim 8, wherein the partition orientation flag is coded as Context-based Adaptive Binary Arithmetic Coding (CABAC) bypass bin.
However, Joshi discloses in an analogous art, that a CABAC video encoder may be configured to selectively use a bypass mode for certain flags ([0120]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to bypass entropy coding for the partition orientation flag disclose in Wang, as suggested by Joshi, in order to reduce the number of context coded bins, thereby reducing coding overhead and processor load (Joshi [0120]).

Method claim 3 is drawn to the method of using the corresponding apparatus claimed in claim 10.  Therefore method claim 3 corresponds to apparatus claim 10, and is rejected for the same reasons of obviousness as used above.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Li, further view of Xu, US 2021/0250581 A1

Regarding claim 12, the combination of Wang in view of Li discloses the limitations of claim 8, upon which depends claim 12.  This combination not disclose: the apparatus of claim 8, wherein determining whether a current CU is coded as a triangle prediction mode according to coded information comprises: determining whether a triangle prediction flag, which indicates triangle prediction mode, is to be 0 or 1 for a current CU, according to the coded information ([0148] discloses coding an identifier merge_triangle_flag transmitted at CU level to identify use, or not, of a triangular prediction unit mode.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a merge_triangle_flag, as disclosed in Xu, to indicate whether a triangle prediction mode is enable for a given coding unit in Wang, in order to facilitate accurate decoding of a coding block.

Regarding claim 13, the combination of Wang in view of Li discloses the limitations of claim 8, upon which depends claim 13.  This combination not disclose: the apparatus of claim 8, wherein the coded information comprises at least one selected from a group consisting of:
a flag indicating whether Combined Inter and Intra Prediction (CIIP) mode is selected for the current CU; and
a triangle prediction tool enable/disable flag.
Xu discloses: 
the apparatus of claim 8, wherein the coded information comprises at least one selected from a group consisting of:
a flag indicating whether Combined Inter and Intra Prediction (CIIP) mode is selected for the current CU ([0218] discloses a flag is used to indicated whether the prediction mode of a current block is a combined inter and intra prediction mode.); and
a triangle prediction tool enable/disable flag ([0148] discloses coding an identifier merge_triangle_flag transmitted at CU level to identify use, or not, of a triangular prediction unit mode.).


Method claims 5 and 6 are drawn to the method of using the corresponding apparatus claimed in claims 12 and 13, respectively.  Therefore method claims 5 and 6 respectively correspond to apparatus claims 12 and 13, and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KYLE M LOTFI/Examiner, Art Unit 2425